 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1642 
In the House of Representatives, U. S.,

December 7, 2010
 
RESOLUTION 
Recognizing the centennial of the City of Lilburn, Georgia, and supporting the goals and ideals of a City of Lilburn Day. 
 
 
Whereas the City of Lilburn was founded in 1890 by the Seaboard Airline Railway; 
Whereas the City was named after the general superintendent of the railroad, Lilburn Trigg Myers of Virginia; 
Whereas, on July 27, 1910, the City of Lilburn, Georgia, incorporated by the Georgia General Assembly and W.A. Carroll became the city’s first mayor and T.F. Brownlee, Dr. H.T. Dickens, W.H. Massey, and J.S. Young were the first four councilmen; 
Whereas John Choice’s store was the first general store in Lilburn, located at the crossroads of today’s Rockbridge Road, Harmony Grove Road, and Highway 29; 
Whereas a post office and voting precinct were established at John Choice’s store; 
Whereas Choice’s store was a landmark on a Civil War map used by General Sherman in his Atlanta campaign; 
Whereas by 1919, the town had grown to include a bank, school, auto dealer, two doctors, and about nine merchants; 
Whereas the business section of Lilburn was largely destroyed by fire on November 15, 1920; 
Whereas the depression of 1929 also took a heavy toll on the area and the town gradually died and the government organized in 1910 ceased to exist; 
Whereas it is claimed that the people were so quiet, well behaved, orderly, and law abiding that there was no need for government; 
Whereas the town gradually relocated along Highway 29, as automobiles provided an alternative to the railroad and thereby created an old and new Lilburn; 
Whereas the need for a water line in 1955 created a new city government and the town began to grow again; 
Whereas in 1976, a new city hall was built in the Old Town area and led to the vibrant City of Lilburn as it stands today; 
Whereas the City of Lilburn has been home to several notable citizens including National Basketball Association Hall of Fame Player, Dominique Wilkins, and Miss Georgia 2009, Kimberly Gittings; 
Whereas the City of Lilburn boasts a diverse mix of churches and temples, including Shri Swaminarayan Mandir, one of the largest Hindu temples in the world and the largest traditional, stone, and marble Hindu temple outside of India; 
Whereas the Shri Swaminarayan Mandir was completed and dedicated in Lilburn on August 26, 2007; 
Whereas the City of Lilburn has a vibrant arts culture and an active citizenry; 
Whereas the 37th annual Lilburn Daze, an arts and crafts festival promoted by the Women's Club, is celebrated on the second Saturday in October and features over 400 vendors; 
Whereas the annual Christmas parade, held on the second Saturday in December, is always an anticipated event for the community with over 70 participants marching down Main Street; 
Whereas the City of Lilburn strongly values education and is home to eight elementary schools, three middle schools, three high schools, and five private schools; 
Whereas the City of Lilburn has undergone dramatic demographic change since its incorporation, and boasts a growing South Asian and Hispanic population; 
Whereas the 2000 Census found the population of the City of Lilburn to be 11,307 people, 3,943 households, and 2,835 families; 
Whereas, on July 27, 2010, the City of Lilburn marked the 100th anniversary of its incorporation; 
Whereas the City of Lilburn will formally celebrate its centennial on September 25, 2010; 
Whereas the Centennial Year Council, made up of Mayor Diana Preston and Councilmen Scott Batterton, Johnny Crist, Tim Dunn, and Eddie Price, has continued as well as initiated projects such as the Downtown Development Authority, the Lilburn Community Improvement District, the Lilburn Community Partnership, and the Centennial Greenway Trail with the intention that such projects will ensure a healthy and vibrant community for generations to come; 
Whereas the City of Lilburn will celebrate its centennial with numerous activities including music, games, an ice cream social, and a mini-museum at numerous locations throughout the city; and 
Whereas the commitment to preserving Lilburn’s legacy is evident today with its Centennial Celebration on September 25, 2010, which brings the past and the present together to reflect, to plan, and to act for the community to continue to grow and prosper: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the centennial of the City of Lilburn, Georgia;  
(2)congratulates the City of Lilburn, Georgia, on its centennial;  
(3)supports the goals and ideals of a City of Lilburn Day; and 
(4)requests that the President issue a proclamation calling upon the people of the United States to observe such with appropriate ceremonies and activities. 
 
Lorraine C. Miller,Clerk.
